ORDER
PER CURIAM:
Original proceeding. Relator filed in this Court an application for an appropriate writ to be directed to the respondent court and judge requiring the vacation of certain orders overruling objections to interrogatories, and the production, inspection and copying of documents. Counsel was heard ex parte and an order to show cause was issued, returnable on January 14, 1972.
Respondent filed a reply to relator’s application, and prayed that the show cause order be dismissed. On the return day the matter was heard in oral argument and the court being now advised;
*548It is ordered that the application be denied and the show cause order be, and it is hereby dismissed.
It is further ordered that respondents’ costs and disbursements be borne by plaintiffs in cause No. 7300C entitled Eugene F. Fluitt, on behalf of himself and all others similarly situated, Plaintiffs v. Union Oil Company of California, a California corporation, Defendant, pending in the district court of Cascade County.